                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 SANTINO C. WALKER,

        Petitioner,                                                  ORDER
 v.
                                                              Case No. 19-cv-886-wmc
 MATTHEW MARSKE,

        Respondent.


       Petitioner Santino C. Walker seeks a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241. Petitioner has neither paid the $5 filing fee nor requested leave to proceed without

prepayment of the filing fee. For this case to move forward, petitioner must pay the $5 filing

fee or submit a properly supported motion for leave to proceed without prepayment of the

filing fee no later than November 21, 2019.      Any motion for leave to proceed without

prepayment of the filing fee must include a certified copy of an inmate trust fund account

statement (or institutional equivalent) for the six-month period beginning approximately May

1, 2019 through the date of the petition, October 31, 2019.




                                          ORDER

       IT IS ORDERED that:

              1.      Petitioner Santino C. Walker may have until November 21, 2019, to pay

the $5 filing fee or submit a properly supported motion for leave to proceed without

prepayment of the filing fee.
       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before November 21, 2019, I will assume that petitioner wishes

to withdraw this petition.




              Entered this 31st day of October, 2019.

                                   BY THE COURT:


                                   /s/
                                   PETER OPPENEER
                                   Magistrate Judge
